Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interface module for establishing a connection in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Re claims 1 and 12, the omitted structural cooperative relationships are: how are the support and sight channel arranged. It is unclear based on “and a support unit, in which support unit the sight channel is arranged”, whether the sight channel is contained by the support. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witte (EP 2053444, hereinafter Witte).
Re claim 1, Witte discloses, a long-range optical device comprising at least one sight channel (C1) and an image capturing channel (C2) with a camera module (116), wherein the sight channel and the image capturing channel are coupled to one another by means of an adjusting mechanism (206) such that a first image detail observed in the sight channel essentially corresponds to a second image detail captured by the camera module (figs 1-2, pars [0026]-[0027]); an interface module (par [0029]) for establishing a connection with an electronic terminal; a processing unit (120); a memory unit (par [0028]), and a support unit (110), in which support unit the sight channel is arranged (fig 1), wherein a heat dissipation device (the angle formed between 104 and 102 is viewed as a heat dissipation device since heat generated by camera 116 is diverted away from 110) is formed between the support unit and the processing unit (the angle formed between 104 and 102 is formed between 110 and 120, see fig 1) and/or between the support unit and a housing of the sight channel and/or on the camera module (the angle formed between 104 and 102 is formed between 110 and 120, see fig 1).
Re claim 3, Witte discloses the limitations of claim 1 including wherein a display unit is arranged on the housing, by means of which display unit calling up a parameter and/or executing a function can be visualized (114, par [0027]).
Re claim 4, Witte discloses the limitations of claim 1 including wherein the connection is designed as a wireless connection (par [0029]).
Re claim 5, Witte discloses the limitations of claim 1 including wherein the electronic terminal is designed as a smartphone, which can be coupled to the long-range optical device by means of the wireless connection (par [0029]).
Re claim 12, Witte discloses the limitations of claim 1 including wherein a support unit is formed, in which support unit at least one first housing of the sight channel (102, top housing), a second housing of the image capturing channel, the adjusting mechanism, the interface module and the processing unit are arranged (104, bottom housing).
Re claim 13, Witte discloses the limitations of claim 1 including wherein a first heat dissipation device is formed between the support unit and the processing unit (fig 1) and/or that a second heat dissipation device is formed between the support unit and the first housing of the sight channel and/or that a third heat dissipation device is formed between the housing of the long-range optical device and the camera module.
Re claim 14, Witte discloses the limitations of claim 1 including an electronic terminal, wherein the long-range optical device and the electronic terminal are coupled to one another via a connection at least temporally (par [0029]).
Re claim 15, Witte discloses the limitations of claim 14 including wherein the electronic terminal comprises a display device, on which display device an image and/or an image sequence captured by means of a camera module of the long-range optical device can be displayed (par [0029]).
Re claim 16, Witte discloses the limitations of claim 14 including wherein an application software is installed on a server device, which application software can be accessed by means of the electronic terminal and/or which application software can be executed by means of the electronic terminal (pars [0028]-[0029]).
Re claim 17, Witte discloses the limitations of claim 16 including wherein the server device comprises a memory system, in which an image and/or an image sequence captured by means of the camera module of the long-range optical device can be stored (pars [0028]-[0029]).
Re claim 18, Witte discloses the limitations of claim 16 including wherein parameters and/or functions can be created and/or edited by means of the application software on the electronic terminal, wherein parameters and/or functions can be transmitted from the electronic terminal to the long-range optical device (1) and vice versa via the connection (pars [0028]-[0029]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte in view of Woodman et al. (WO 2018/126117, hereinafter Woodman).
Re claim 2, Witte discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Woodman as follows: wherein a single electronic operating button is provided (126) for executing a plurality of items from a group of parameters and functions (par [0103]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein a single electronic operating button is provided for executing a plurality of items from a group of parameters and functions of Woodman with the device of Witte in order to provide a user means for altering the capture parameters and functions; meanwhile maintaining a compact form factor and reducing costs/materials.
Re claim 8, Witte discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Woodman as follows: wherein the operating button comprises a second measuring device for determining a time interval between the actuations of the operating button, wherein in case of a first actuating period, at least one first time interval and at least one second actuating period, a first function can be executed and in case of a third actuating period (par [0103], “configured to enable the user to start, stop, pause, and/or resume sensor and/or content capture”, two short button presses, and long button press).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the operating button comprises a second measuring device for determining a time interval between the actuations of the operating button, wherein in case of a first actuating period, at least one first time interval and at least one second actuating period, a first function can be executed and in case of a third actuating period of Woodman with the device of Witte in order to provide a user means for altering the capture parameters and functions; meanwhile maintaining a compact form factor and reducing costs/materials.
The combination of Witte and Woodman fails to explicitly disclose at least one second time interval and at least one fourth actuating period, a second function differing from the first function can be executed. However, Woodman discloses that the control interface 126 is configured to enable the user to start, stop, pause, and/or resume sensor and/or content capture and that user commands may be encoded using a variety of approaches. There are a range of possible commands which may be programmed and the configuration of presses and or duration of presses is viewed as an optimum workable range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fourth actuating period, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 9, the combination of Witte and Woodman discloses the limitations of claim 8 including wherein the second measuring device is coupled to the processing unit, wherein based on the determined actuating period, the determined time interval and/or the determined actuating force, parameters can be called up and/or functions can be executed (Woodman par [0103]).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte in view of Woodman et al. (WO 2018/126117, hereinafter Woodman).
Re claim 10, the combination of Witte discloses the limitations of claim 1 but fails to explicitly disclose wherein the operating button comprises a third measuring device for determining an actuating force, wherein in case of a first actuating force, a first function can be executed and in case of a second actuating force differing from the first actuating force, a second function differing from the first function can be executed.
Official Notice is taken to note that detecting a half/full press (equivalent to determining actuating force) is notoriously well known and used in the related art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to wherein the operating button comprises a third measuring device for determining an actuating force, wherein in case of a first actuating force, a first function can be executed and in case of a second actuating force differing from the first actuating force, a second function differing from the first function can be executed with the device of Witte in order to execute a first function, such as focusing, for a first press; and a second function, such as image capture, for a second press increasing the functionality of a compact imager with reduced materials.
Re claim 11, Witte discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Woodman as follows: wherein the third measuring device is coupled to the processing unit, wherein based on the determined actuating period, the determined time interval and/or the determined actuating force, parameters can be called up and/or functions can be executed (par [0103], “configured to enable the user to start, stop, pause, and/or resume sensor and/or content capture”, two short button presses, and long button press).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the third measuring device is coupled to the processing unit, wherein based on the determined actuating period, the determined time interval and/or the determined actuating force, parameters can be called up and/or functions can be executed of Woodman with the device of Witte in order to provide a user means for altering the capture parameters and functions; meanwhile maintaining a compact form factor and reducing costs/materials.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112 deficiency was corrected.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696